Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/114930.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 12, 2020 was filed after the mailing date of the non-final rejection on September 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Amendment, filed March 30, 2021, has been fully considered and entered.  Accordingly, Claims 1-15 are pending in this application.  Claims 13-15 are new.  Claims 1, 2, 5, 6, 9, and 10 have been amended.  Claims 1, 5, and 9 are independent claims.
In view of Applicant’s Amendment, the rejection of Claims 2, 6, and 10 under 35 U.S.C. 112(a) has been withdrawn.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayardo (US Patent No. 8,032,507 B1), and further in view of Li (PG Pub. No. 2006/0093208 A1).
Regarding Claim 1, Bayardo discloses a search system which is configured to perform a search for one or more registered vectors, the search system comprising:
a memory (see Bayardo, Fig. 10, for memory 130); and
a processor coupled to the memory (see Bayardo, Fig. 10, for processor 128) and configured to perform:
calculation, for each registered vector of a plurality of registered vectors, of a degree of partial similarity which is a degree of similarity between a portion of an input vector and a portion of the registered vector (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set);
lower limit calculation which is a calculation, for each registered vector of the plurality of registered vectors, of a lower limit of possible values of an expected degree of similarity between the input vector and the at least one registered vector, based on the degree of partial similarity (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function);
with respect to at least one registered vector from among the plurality of registered vectors: upper limit calculation which is a calculation of an upper limit of possible values of the expected degree of similarity, based on the degree of partial similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and the threshold determined by the threshold determination (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
determination, based on the comparison, of whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold).
Bayardo does not disclose threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation.  Li discloses threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 2, Bayardo in view of Li discloses the search system according to Claim 1, wherein the processor is further configured to:
perform the upper limit calculation, the comparison and the determination for each registered vector of the plurality of registered vectors (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
repeat the calculation, the lower limit calculation, the threshold determination, the upper limit calculation, the comparison, the determination, and an expansion of a size of a portion for which the degree of partial similarity is calculated (see Bayardo, column 13, lines 33-36, where similarity tool 30 may accumulate partial similarity scores by iteratively defining a function or a table describing a similarity score between vectors on each iteration; see also column 16, lines 59-61, where similarity accumulation process 69 may include iterative steps that perform computations on certain features during each iterative step; for example, each iterative step may involve determining a partial similarity score sim(x, y) between features x and y, and adding the partial similarity score to the similarity accumulation function A(*); see also column 18, lines 38-43, where in step 80, the accumulation function A(y) is increased by an amount equal to sim(x, y); since the similarity of the feature x is now accounted for in A(y), the variable remscore is decreased so that it remains an estimate of the non-processed features).
Regarding Claim 3, Bayardo in view of Li discloses the search system according to Claim 1, wherein the processor is further configured to:
calculate, as the lower limit, a difference of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 4, Bayardo in view of Li discloses the search system according to Claim 1, wherein the processor is further configured to:
calculate, as the lower limit, a difference of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 5, Bayardo
calculation, for each registered vector of a plurality of registered vectors, of a degree of partial similarity which is a degree of similarity between a portion of an input vector and a portion of the registered vector (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set);
lower limit calculation which is a calculation, for each registered vector of the plurality of registered vectors, of a lower limit of possible values of an expected degree of similarity between the input vector and the at least one registered vector, based on the degree of partial similarity (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function);
with respect to at least one registered vector from among the plurality of registered vectors: upper limit calculation which is a calculation of an upper limit of possible values of the expected degree of similarity, based on the degree of partial similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and the threshold determined by the threshold determination (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
determination, based on the comparison, of whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold).
Bayardo does not disclose threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation.  Li discloses threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 6, Bayardo in view of Li discloses the search method according to Claim 5, further comprising:
perform the upper limit calculation, the comparison and the determination for each registered vector of the plurality of registered vectors (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
repeat the calculation, the lower limit calculation, the threshold determination, the upper limit calculation, the comparison, the determination, and an expansion of a size of a portion for which the degree of partial similarity is calculated (see Bayardo, column 13, lines 33-36, where similarity tool 30 may accumulate partial similarity scores by iteratively defining a function or a table describing a similarity score between vectors on each iteration; see also column 16, lines 59-61, where similarity accumulation process 69 may include iterative steps that perform computations on certain features during each iterative step; for example, each iterative step may involve determining a partial similarity score sim(x, y) between features x and y, and adding the partial similarity score to the similarity accumulation function A(*); see also column 18, lines 38-43, where in step 80, the accumulation function A(y) is increased by an amount equal to sim(x, y); since the similarity of the feature x is now accounted for in A(y), the variable remscore is decreased so that it remains an estimate of the non-processed features).
Regarding Claim 7, Bayardo in view of Li discloses the search method according to Claim 5, further comprising:
calculate, as the lower limit, a difference of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 8, Bayardo in view of Li discloses the search method according to Claim 5, further comprising:
calculate, as the lower limit, a difference of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 9, Bayardo discloses a non-transitory computer-readable storage medium storing a program that causes a computer to perform a search method for a search for one or more registered vectors, the search method comprising performing:
calculation, for each registered vector of a plurality of registered vectors, of a degree of partial similarity which is a degree of similarity between a portion of an input vector and a portion of the registered vector (see Bayardo, column 5, lines 26-31, where pairs of similar vectors in a set of vectors are identified; a pair of similar vectors (x, y) in a set of vectors are identified based on a similarity threshold and an accumulation of partial similarity scores each representing a similarity between features of the vector x and the other vectors in the set);
lower limit calculation which is a calculation, for each registered vector of the plurality of registered vectors, of a lower limit of possible values of an expected degree of similarity between the input vector and the at least one registered vector, based on the degree of partial similarity (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function);
with respect to at least one registered vector from among the plurality of registered vectors: upper limit calculation which is a calculation of an upper limit of possible values of the expected degree of similarity, based on the degree of partial similarity (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion);
comparison between the upper limit of the registered vector and the threshold determined by the threshold determination (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
determination, based on the comparison, of whether to exclude the registered vector from a plurality of candidates for a result of the search (see Bayardo, column 5, lines 39-42, where implementations may include one or more of the following features; the upper bound can meet the predetermined criterion when the upper bound is less than the similarity threshold).
Bayardo does not disclose threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation.  Li discloses threshold determination which is a determination of a threshold of a height of the degree of similarity based on a plurality of lower limits calculated by the lower limit calculation (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 10, Bayardo in view of Li discloses the storage medium according to Claim 9, wherein the search method further comprises:
perform the upper limit calculation, the comparison and the determination for each registered vector of the plurality of registered vectors (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion); and
repeat the calculation, the lower limit calculation, the threshold determination, the upper limit calculation, the comparison, the determination, and an expansion of a size of a portion for which the degree of partial similarity is calculated (see Bayardo, column 13, lines 33-36, where similarity tool 30 may accumulate partial similarity scores by iteratively defining a function or a table describing a similarity score between vectors on each iteration; see also column 16, lines 59-61, where similarity accumulation process 69 may include iterative steps that perform computations on certain features during each iterative step; for example, each iterative step may involve determining a partial similarity score sim(x, y) between features x and y, and adding the partial similarity score to the similarity accumulation function A(*); see also column 18, lines 38-43, where in step 80, the accumulation function A(y) is increased by an amount equal to sim(x, y); since the similarity of the feature x is now accounted for in A(y), the variable remscore is decreased so that it remains an estimate of the non-processed features).
Regarding Claim 11, Bayardo in view of Li discloses the storage medium according to Claim 9, wherein the search method further comprises:
calculate, as the lower limit, a difference of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 12, Bayardo in view of Li discloses the storage medium according to Claim 9, wherein the search method further comprises:
calculate, as the lower limit, a difference of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 17, lines 42-46, where in some implementations, a variable minsize is used to reduce the number of candidate vectors; the variable minsize is used as an estimate of a lower bound of the minimum size of a candidate vector in order for the candidate vector to be similar to the comparison vector x for a given similarity threshold and a given similarity function; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))); and
calculate, as the upper limit, a sum of the degree of partial similarity and a value smaller than a value of a norm for dimensions other than dimensions used for the calculation (see Bayardo, column 5, lines 31-38, where an upper bound of a sum of partial similarity scores of the non-processed features of the vector x and non-processed features being features that have not been used to calculate the partial similarity scores; the number of partial similarity scores that need to be computed is reduced by not calculating partial similarity scores for some vectors when the upper bound meets a predetermined criterion; see also column 9, lines 47-50, where one example of a norm is the Euclidean norm, defined by ||x|| = sqrt(sum_i=1 … n(x_i^2))).
Regarding Claim 13, Bayardo in view of Li discloses the search system according to Claim 1, wherein:
Bayardo does not disclose the threshold is determined the height of the “K”-th highest lower limit of the degree of similarity, at the threshold determination.  Li discloses the threshold is determined the height of the “K”-th highest lower limit of the degree of similarity, at the threshold determination (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 14, Bayardo in view of Li discloses the search method according to Claim 5, wherein:
Bayardo does not disclose the threshold is determined the height of the “K”-th highest lower limit of the degree of similarity, at the threshold determination.  Li discloses the threshold is determined the height of the “K”-th highest lower limit of the degree of similarity, at the threshold determination (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Regarding Claim 15, Bayardo in view of Li discloses the storage medium according to Claim 9, wherein:
Bayardo does not disclose the threshold is determined the height of the “K”-th highest lower limit of the degree of similarity, at the threshold determination.  Li discloses the threshold is (see Li, paragraph [0040], where this disclosure describes Open Set TCM-kNN (Transduction Confidence Machine-k Nearest Neighbors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bayardo with Li for the benefit of expanding k in a k-nearest neighbors classifier to improve accuracy of the k-nearest neighbors classifier (see Li, paragraph [0147]).
Response to Arguments
Applicant’s Arguments, filed March 30, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dempsey (PG Pub. No. 2002/0147754 A1), which concerns vector difference measures for classifiers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        












/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161